Citation Nr: 1001943	
Decision Date: 01/12/10    Archive Date: 01/22/10	

DOCKET NO.  04-20 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE


Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for status post paroxysmal humeral resection and 
tumor resection of the right shoulder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The Veteran had less than two months of active service from 
July 1980 to August 1980.  He was discharged because he did 
not meet procurement medical fitness standards.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
should further action be required.


REMAND

A review of the evidence of record reveals the Veteran was 
informed by communication dated in August 2009 that he was 
scheduled for a hearing before a Veterans Law Judge on 
Thursday, October 22, 2009.  Received on the same date was a 
communication from the Veteran in which he stated the 
following "please mail me a new hearing appeal closer to El 
Paso, Tx, or in Waco, Tex."  The note was accompanied by a 
September 21, 2009, letter from Jonathan Huerta, an attorney 
licensed to practice in Texas and in Mexico.  The individual 
stated that he represented the Veteran "in a personal injury 
matter."  The Veteran's injury had impacted on his mobility 
and he had been advised that he should reduce his physical 
activities.  

In view of the foregoing, a hearing should be scheduled for 
the Veteran in accordance with his wishes.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 20.700, 20.703, 70.704 
(2008).

The case is REMANDED for the following:

1.  The Veteran should be scheduled for a 
hearing via video conference with a 
Veterans Law Judge at either the Waco RO 
or the El Paso Outpatient Clinic as soon 
as possible.  A copy of the notice of the 
scheduling of the hearing should be 
placed in the record, keeping in mind the 
advanced notice requirements specified at 
38 C.F.R. § 19.76 (2009).

2.  VA should take all necessary actions 
to comply with the notice and assistance 
requirements of the Veterans Claims 
Assistance Act of 2000, particularly with 
regard to notice pertaining to appeals to 
reopen previously denied decisions.  
Representation should be clarified.

3.  Thereafter, VA should readjudicate 
the claim on the basis of all the 
evidence of record.  If the benefit 
sought is not granted, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity for 
response.

Then, the case should be returned to the Board for appellate 
consideration, if otherwise in order.  The Board intimates no 
opinion, either legal or factual, of any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



